Title: To Thomas Jefferson from Lister Asquith, 20 February 1786
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 20 Feb. 1786. Acknowledges TJ’s letter of 13 Jan.; but not having received a discharge, again begs for assistance; his “Pœple and self are almost all laid up by sickness occasioned by the colds and Damps of this place,” and are dejected “by the Constant insults of the pœple here”; they have been told that the Farmers General have so much influence in the courts that they can do anything. His expenses are daily mounting and he has just been informed that the sails of his ship are “intirely rotten, being laid wet on the ground” since they arrived, the cables and riggings ruined, “the Vessel greatly damaged by lying aground and beating against the Pier, the 5 Bbls. of Flour entirely destroy’d by the Rats”; if he secures nothing but the discharge he will have to sell the vessel to pay expenses and will be entirely ruined; is concerned for his family who, “if they are alive,” are probably friendless; hopes “his Majesty will not permit us to be punished and ruined by these infamous Practices” for a crime they did not commit.
